     Case 3:20-cv-00640-BEN-BLM Document 5 Filed 07/02/20 PageID.14 Page 1 of 1




 1
                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 2

 3   THE UNITED STATES OF AMERICA,
                                                  Case No. 3:20-CV-00640-BEN-BLM
 4            Plaintiff,
 5                                                ORDER GRANTING
                 v.                               ADDITIONAL TIME TO SERVE
 6                                                SUMMONS AND COMPLAINT
     CRAIG K. TALIAFERRO,
 7
                                                  [Doc. 4]
 8            Defendant.

 9

10         This matter is before the Court on the United States’ Motion for Extension
11   of Time to Serve Summons and Complaint. Having considered the Motion and the
12
     record contained herein, and good cause being shown, the Motion is hereby
13
     GRANTED in part. The United States shall have until August 14, 2020 to serve
14
     the summons and complaint.
15

16         IT IS SO ORDERED.
17

18
     Date: July 2, 2020                          _____________________________
19                                               HON. ROGER T. BENITEZ
                                                 United States District Judge
20

21

22

23

24

25

26


                                       1

27

28
